DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jan 2021 has been entered.
Claims 1-3 and 5-26 are pending in the application with claim 4 cancelled. (It is noted that the prior Office action incorrectly stated claims 15-20 as cancelled as their text was not included in the claim amendment filed 29 Sep 2020. Claims 15-20 are still pending, but remain withdrawn.) Claims 1, 14-19, 21-22, and 24-25 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Final Office Action mailed 16 Oct 2020.
Response to Arguments
Applicant’s arguments, see Pg. 10-12, filed 19 Jan 2021, with respect to the rejection(s) of claim(s) 1, 21, and 24 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. (U.S. Pub. 2019/0232013) in view of Hitchcock et al. (U.S. Pub. 2011/0259337, .
Examiner concurs with applicant’s assertion that Yu et al. (U.S. Pub. 2019/0232013) fails to anticipate each of amended claims 1, 21, and 24 with their particular recitation of a type characteristic options which define the mechanical coupling component selectable characteristic of the custom support assembly mechanical coupling of the faceplate. The prior 35 U.S.C. 102(a)(2) is thus withdrawn.
Applicant is encouraged to specify in the claims how user selection results in application of customized features to the respiratory interface.
Claim Objections
Claims 13 and 25-26 are objected to because of the following informalities:
Claim 13, Ln. 2 recites “filter couplings” which should read “filter coupling” (note similar language in claims 7 and 10-12)
Claim 25, Ln. 4 duplicates what is already recited in claim 24, Ln. 8 and should be deleted
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-14, and 21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites the limitation “the type characteristic is selected from the group including talon clips, back-pack clips, keyed-slot clips, snaps, double slots, post and loop, hook and loop, button and slot, ball and socket, zipper, and electro-adhesive pad” in Ln. 11-13 which deems the claim indefinite. Certain items amongst the type characteristic options are recited in plural (i.e. “talon clips”, “back-pack clips”, “keyed-slot clips”) while it appears only a single such clip is intended. Alternately, if the use of these terms in plural form is intended to refer to possible variations of those clip types then why are later items in the list not recited in plural (i.e. “zipper” and “electro-adhesive pad”)? It appears that only “snaps” (requiring a pair of snaps to operate) and “double slots” should be written in plural form for the claim.
Claim 3 recites the limitation “the custom coupling assemblies are selected from the group including custom support assembly mechanical couplings …” in Ln. 2-3 which deems the claim indefinite. Custom support assembly mechanical couplings are already required by claim 1 and would thus not properly fall under the custom coupling assemblies introduced in claim 2. It is suggested that the recitation in the instant claim of “custom support assembly mechanical couplings” be deleted.
Claim 5 recites the limitation “the custom support assembly mechanical coupling components include a number of contoured coupling components” in Ln. 3-4 which deems the claim indefinite. The custom support assembly mechanical coupling components are recited in claim 1 as defining the number of custom features of the faceplate. Thus, in order to properly fulfill the claim the newly recited contoured coupling 
Claim 21 recites the limitation “the type characteristic is selected from the group including talon clips, back-pack clips, keyed-slot clips, snaps, double slots, post and loop, hook and loop, button and slot, ball and socket, zipper, and electro-adhesive pad” in Ln. 15-17 which deems the claim indefinite. Certain items amongst the type characteristic options are recited in plural (i.e. “talon clips”, “back-pack clips”, “keyed-slot clips”) while it appears only a single such clip is intended. Alternately, if the use of these terms in plural form is intended to refer to possible variations of those clip types then why are later items in the list not recited in plural (i.e. “zipper” and “electro-adhesive pad”)? It appears that only “snaps” (requiring a pair of snaps to operate) and “double slots” should be written in plural form for the claim.
Claim 23 recites the limitation “the custom coupling assemblies are selected from the group including custom support assembly mechanical couplings …” in Ln. 2-3 which deems the claim indefinite. Custom support assembly mechanical couplings are already required by claim 21 and would thus not properly fall under the custom coupling 
Claim 24 recites the limitation “the type characteristic is selected from the group including talon clips, back-pack clips, keyed-slot clips, snaps, double slots, post and loop, hook and loop, button and slot, ball and socket, zipper, and electro-adhesive pad” in Ln. 15-17 which deems the claim indefinite. Certain items amongst the type characteristic options are recited in plural (i.e. “talon clips”, “back-pack clips”, “keyed-slot clips”) while it appears only a single such clip is intended. Alternately, if the use of these terms in plural form is intended to refer to possible variations of those clip types then why are later items in the list not recited in plural (i.e. “zipper” and “electro-adhesive pad”)? It appears that only “snaps” (requiring a pair of snaps to operate) and “double slots” should be written in plural form for the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-2, 14, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitchcock et al. (U.S. Pub. 2011/0259337, henceforward “Hitchcock”).
Regarding claim 1, Hitchcock discloses a respiratory interface device (e.g. Fig. 8; ¶0035) comprising: a cushion (#510) structured to be coupled to a faceplate (#508); the faceplate including a peripheral end (connection of #508 to #510) and a number of 
The term “number” is provided with a special definition in ¶0043 of the specification as “one or an integer greater than one”. The term “custom features” is provided with a special definition in ¶0049 of the specification as “a faceplate construct structured for use in association with a specific person's face” and which “includes a 
Regarding claim 2, Hitchcock discloses the 
Regarding claim 14, Hitchcock discloses each aperture includes a number of selectable characteristics; the aperture selectable characteristics selected from the group including a type characteristic, a number characteristic (e.g. how many are included), a location characteristic, a shape characteristic, an area characteristic, a pattern characteristic, and a flow resistance characteristic; each decorative element includes a number of selectable characteristics; and the decorative element selectable characteristics selected from the group including a type characteristic, a number characteristic (e.g. how many are included), a location characteristic (e.g. located at top of #508), a contour characteristic and a proportion characteristic. The term “type 
Regarding claim 24, Hitchcock discloses a system for supplying gas for inhalation by a user (e.g. Fig. 8), the system comprising: a respiratory interface device (e.g. Fig. 8; ¶0035) comprising: a cushion (#510) structured to be coupled to a faceplate (#508); the faceplate including a peripheral end (connection of #508 to #510) and a number of 
The term “number” is provided with a special definition in ¶0043 of the specification as “one or an integer greater than one”. The term “custom features” is provided with a special definition in ¶0049 of the specification as “a faceplate construct structured for use in association with a specific person's face” and which “includes a number of ‘selectable characteristics’ or ‘custom characteristics’ selected by the user”. The terms “selectable characteristics” and “custom characteristics” are further defined in ¶0049 and in other portions of the specification. This special definition thus identifies the instant claim as a product-by-process claim (i.e. the faceplate design is based upon characteristics selected by a user of the faceplate) and will be treated accordingly (MPEP 2113). In this regard, however, it is noted that an apparatus cannot be defined by merely a mental construct of “user selection” and without a further recitation in the claim of particular steps leading to a particular manufacture of the respiratory interface device the apparatus must only be interpreted for the end product structure it singularly implies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 12, 14, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. Pub. 2011/0259337, henceforward “Hitchcock”).
Regarding claim 1, Yu discloses a respiratory interface device (Figs. 9A, 11 & 12A; ¶¶0494-0665) comprising: a cushion (Fig. 11 #11003; ¶¶0556-0560) structured to be coupled to a faceplate (Fig. 11 #11001, Fig. 12A #12010; ¶¶0557-0559); the faceplate including a peripheral end (Fig. 11 rightward) and a number of custom 
Yu fails to explicitly disclose each custom support assembly mechanical coupling component includes a number of selectable characteristics, wherein the custom support assembly mechanical coupling component selectable characteristics are selected from the group including a type characteristic, a location characteristic, an orientation 
Hitchcock teaches a mask assembly (Figs. 2-8) including a frame (#308, 408, 508) which connects to headgear by way of back-pack clips (e.g. Fig. 4 upper clips). Hitchcock teaches this form of clip as a particularly effective means to secure headgear to the frame.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Yu each custom support assembly mechanical coupling component includes a number of selectable characteristics, wherein the custom support assembly mechanical coupling component selectable characteristics are selected from a type characteristic, wherein the type 
Regarding claim 2, Yu teaches the invention as modified above and further teaches the custom features are selected from the group including custom coupling assemblies, apertures (e.g. Fig. 11), or decorative elements (¶0546 – e.g. color). At a minimum only one of the group is required for reading on the claim. The frame of Yu includes an aperture at both a front and back of the frame, one aperture for receiving incoming air and one aperture for delivering the air through the cushion and into a wearer’s airways. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Regarding claim 3, Yu teaches the invention as modified above and further suggests as obvious the custom coupling assemblies are selected from the group including custom fluid couplings, electrical couplings, optical couplings, sensor couplings (¶0546), and filter couplings. The claim is understood to require the custom coupling assembly options to be an integral part of the faceplate, as opposed to merely releasably attachable to the faceplate. The teaching in Yu of locating additional sensors in the patient interface would obviously have led one having ordinary skill in the art to consider specifically locating a sensor in the cited faceplate as this is the outwardly facing portion of the patient interface and is the commonly recognized location in the art for placing sensors within such a patient interface.
Regarding claim 5, Yu teaches the invention as modified above and further teaches the custom support assembly mechanical coupling components include a number of contoured coupling components (Figs. 15A-15B; ¶¶0548, 0605-0607 – customized headgear); and each contoured coupling component contoured to a specific user's facial contour (¶0548, 0605-0607). See 35 U.S.C. 112(b) rejection of the instant claim above about how the instant claim cannot be accurately considered as specifically further defining the faceplate of claim 1.
Regarding claim 6, Yu teaches the invention as modified above and further teaches each user has a right facial contour and a left facial contour and wherein: the number of contoured coupling components includes a right contoured coupling component body and a left contoured coupling component body (Figs. 15A-15B); the right contoured coupling component body is contoured to correspond to the specific user's right facial contour; and the left contoured coupling component body is contoured to correspond to the specific user's left facial contour (¶¶0605-0607).
Regarding claim 12, Yu teaches the invention as modified above and further suggests as obvious each sensor couplings includes a number of selectable characteristics, and the sensor coupling selectable characteristics including a type characteristic, a number characteristic, and a location characteristic (¶0546). The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “number characteristic” is provided with a special definition in ¶0065 of the specification.
Regarding claim 14, Yu teaches the invention as modified above and further teaches each aperture includes a number of selectable characteristics; the aperture selectable characteristics selected from the group including a type characteristic, a number characteristic, a location characteristic, a shape characteristic, an area characteristic, a pattern characteristic, and a flow resistance characteristic (e.g. Fig. 11, see claim 2 above); each decorative element includes a number of selectable characteristics; and the decorative element selectable characteristics selected from the group including a type characteristic, a number characteristic, a location characteristic, a contour characteristic and a proportion characteristic (¶0546, see claim 2 above). The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “number characteristic” is provided with a special definition in ¶0065 of the specification. The term “shape characteristic” is provided with a special definition in ¶0084 of the specification. The term “area characteristic” is provided with a special definition in ¶0084 of the specification. The term “pattern characteristic” is provided with a special definition in ¶0084 of the specification. The term “flow resistance characteristic” is provided with a special definition in ¶0084 of the specification. The term “dimension characteristic” is provided with a special definition in ¶0085 of the specification. The term “contour characteristic” is provided with a special definition in ¶0066 of the specification. The term “proportion characteristic” is provided with a special definition in ¶0086 of the specification. A selection of a color may be read as selecting a number of decorative element. Note also that the recited “apertures” may be obviously read as vent holes 17240 in Yu (¶¶0631-0632).
Regarding claim 21, Yu discloses a method of supplying a gas to an airway of a user (e.g. Fig. 1A), the method comprising: supplying the gas at a positive pressure (¶0152) through a respiratory interface (Figs. 9A, 11 & 12A; ¶¶0494-0665), the respiratory interface fitting over at least part of a face of the user (¶0546 – various patient interface types), wherein the respiratory interface comprises: a cushion (Fig. 11 #11003; ¶¶0556-0560) structured to be coupled to a faceplate (e.g. Fig. 11 #11001, Fig. 12A #12010; ¶¶0557-0559), the faceplate including a peripheral end (Fig. 11 rightward) and a number of custom features (e.g. Fig. 12A; ¶¶0546, 0559, 0630, 0641), and the cushion coupled to the faceplate adjacent the faceplate peripheral end (e.g. Fig. 11), wherein the number of custom features includes custom support assembly mechanical couplings (¶¶0546, 0563, 0611 – coupling to headgear) having at least one component (what connects to the headgear). The term “number” is provided with a special definition in ¶0043 of the specification as “one or an integer greater than one”. The term “custom features” is provided with a special definition in ¶0049 of the specification as “a faceplate construct structured for use in association with a specific person's face” and which “includes a number of ‘selectable characteristics’ or ‘custom characteristics’ selected by the user”. The terms “selectable characteristics” and “custom characteristics” are further defined in ¶0049 and in other portions of the specification. Particular note is made of the user-based customization taught in at least ¶¶0546, 0559, 0630, and 0641 of Yu which may be read as providing user selectable features. It is noted that the claim does not require the user selection of custom features to occur prior to manufacture of the faceplate.

Hitchcock teaches a mask assembly (Figs. 2-8) including a frame (#308, 408, 508) which connects to headgear by way of back-pack clips (e.g. Fig. 4 upper clips). Hitchcock teaches this form of clip as a particularly effective means to secure headgear to the frame.

Regarding claim 22, Yu teaches the invention as modified above and further teaches the custom features are selected from the group including custom coupling assemblies (¶0546 – elbow/swivel choices), apertures (¶0546 – receiving elbow/swivel), or decorative elements (¶0546 – e.g. color, material finish).
Regarding claim 23, Yu teaches the invention as modified above and further suggests as obvious the custom coupling assemblies are selected from the group including custom fluid couplings, electrical couplings, optical couplings, sensor couplings (¶0546), and filter couplings.
Regarding claim 24, Yu discloses a system (Figs. 9A, 11 & 12A; ¶¶0494-0665) for supplying gas for inhalation by a user, the system comprising: a respiratory interface (Figs. 9A, 11 & 12A; ¶¶0494-0665), wherein the respiratory interface comprises: a cushion (Fig. 11 #11003; ¶¶0556-0560) structured to be coupled to a faceplate (Fig. 11 #11001, Fig. 12A #12010; ¶¶0557-0559), the faceplate including a peripheral end (Fig. 11 rightward) and a number of custom features (e.g. Fig. 12A; ¶¶0546, 0559), and the 
Yu fails to explicitly disclose each custom support assembly mechanical coupling component includes a number of selectable characteristics, wherein the custom support assembly mechanical coupling component selectable characteristics are selected from 
Hitchcock teaches a mask assembly (Figs. 2-8) including a frame (#308, 408, 508) which connects to headgear by way of back-pack clips (e.g. Fig. 4 upper clips). Hitchcock teaches this form of clip as a particularly effective means to secure headgear to the frame.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Yu each custom support assembly mechanical coupling component includes a number of selectable characteristics, wherein the custom support assembly mechanical coupling component .
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. Pub. 2011/0259337, henceforward “Hitchcock”) and further in view of Rudolph (U.S. Patent 5538000).
Regarding claim 7, Yu teaches the invention as modified but fails to teach each custom fluid coupling includes a number of selectable characteristics, and the custom fluid coupling selectable characteristics including a type characteristic, a location characteristic, an orientation characteristic, and a visibility characteristic. The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “orientation characteristic” is provided with a special definition in ¶0064 of the specification. The term “visibility characteristic” is provided with a special definition in ¶0069 of the specification.
Rudolph teaches an airflow system (Figs. 1-3) comprising a nasal mask (#13) including a fluid coupling (#6-11; Col. 3-4) including a number of characteristics, and the characteristics including a visibility characteristic (Figs. 1-3). Rudolph teaches this form of fluid coupling as providing the benefit of supplying an integrated mask and headgear assembly which is relatively difficult to dislodge during use but which provides a 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Yu each custom fluid coupling includes a number of selectable characteristics, and the custom fluid coupling selectable characteristics including a type characteristic, a location characteristic, an orientation characteristic, and a visibility characteristic in order to provide the benefit of supplying an integrated mask and headgear assembly which is relatively difficult to dislodge during use but which provides a relatively comfortable wear while permitting relatively unrestricted movement of the head of the wearer during use in view of Rudolph. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Regarding claim 8, Yu teaches the invention as modified above and Rudolph as incorporated therein further teaches a user has an apex blind spot and wherein the custom fluid coupling visibility characteristic is a low visibility characteristic (Figs. 1 & 3 #7, 10). The phrase “low visibility” is provided with a special definition in ¶0069 of the specification.
Regarding claim 9, Yu teaches the invention as modified above and Rudolph as incorporated therein further teaches a user has an apex contour wherein the custom fluid coupling includes an inlet element (Figs. 1 & 3 #7, 10) extending over the apex of the user's nose, and wherein the custom fluid coupling inlet element is a low visibility .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. Pub. 2011/0259337, henceforward “Hitchcock”) and further in view of Sofranko (U.S. Pub. 2012/0204874).
Regarding claim 10, Yu teaches the invention as modified above but fails to teach each electrical coupling includes a number of selectable characteristics, and the electrical coupling selectable characteristics including a type characteristic, a location characteristic, a configuration characteristic, a key characteristic, a lock characteristic, an attachment characteristic, a power characteristic, a transmission characteristic, and a signal characteristic. The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “configuration characteristic” is provided with a special definition in ¶0078 of the specification. The term “key characteristic” is provided with a special definition in ¶0078 of the specification. The term “lock characteristic” is provided with a special definition in ¶0079 of the specification. The term “attachment characteristic” is provided with a special definition in ¶0079 of the specification. The term “power characteristic” is provided with a special definition in ¶0079 of the specification. The term “transmission characteristic” is provided with a special definition in ¶0079 of the specification. The term “signal characteristic” is provided with a special definition in ¶0079 of the specification.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Yu each electrical coupling includes a number of selectable characteristics, and the electrical coupling selectable characteristics including a type characteristic or a location characteristic in order to provide the benefit of powering sensors and or controls of a patient interface in view of Sofranko. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. Pub. 2011/0259337, henceforward “Hitchcock”) and further in view of Ho (U.S. Pub. 2011/0232647, henceforward “Ho ‘647”).
Regarding claim 11, Yu teaches the invention as modified above but fails to teach each optical coupling includes a number of selectable characteristics, and the optical coupling selectable characteristics including a type characteristic, a number characteristic, and a location characteristic. The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” 
Ho ‘647 teaches a patient interface (Figs. 2-3) including two coupling ports (#20, 30; ¶¶0034-0040) wherein one of the ports can be covered with a cap (Fig. 3 #35; ¶0038). During use the cap can be removed from opening 30 when a change of configuration is desired, which would allow a viewing into the patient interface. Ho teaches a removable cap as providing the benefit of allowing an alternating configuration between two modes wherein in a first mode two openings are used separately for an inlet and an outlet and in a second mode a single opening is used as both the inlet and the outlet (¶0038).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Yu each optical coupling includes a number of selectable characteristics, and the optical coupling selectable characteristics including a type characteristic, a number characteristic, and a location characteristic in order to provide the benefit of allowing an alternating configuration between two modes wherein in a first mode two openings are used separately for an inlet and an outlet and in a second mode a single opening is used as both the inlet and the outlet in view of Ho ‘647. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. .
Regarding claim 13, Yu teaches the invention as modified above but fails to teach each filter coupling includes a number of selectable characteristics, and the filter couplings selectable characteristics including a type characteristic, a number characteristic, and a location characteristic. The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “number characteristic” is provided with a special definition in ¶0065 of the specification.
Ng teaches a mask including a vent receiving a filter (e.g. ¶¶0175, 0179, 0181, 0186). Ng teaches placing a filter in a mask vent as providing the benefit of helping to diffuse flow through the vent to atmosphere (¶¶0194-0197).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Yu each filter coupling includes a number of selectable characteristics, and the filter couplings selectable characteristics including a type characteristic, a number characteristic, and a location characteristic in order to provide the benefit of helping to diffuse flow through the vent to atmosphere in view of Ng. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pub. 2019/0232013, henceforward “Yu”) in view of Hitchcock et al. (U.S. .
Regarding claim 25, Yu teaches the invention as modified above and further teaches the faceplate custom features are selected from the group including custom coupling assemblies, apertures (e.g. Fig. 11), or decorative elements (¶0546 – e.g. color). At a minimum only one of the group is required for reading on the claim. The frame of Yu includes an aperture at both a front and back of the frame, one aperture for receiving incoming air and one aperture for delivering the air through the cushion and into a wearer’s airways. As the frame is customized all portions of the frame can be considered to be customized at least in their spatial relation to other portions of the frame.
Yu as modified fails to teach the rotatable coupling including a number of custom features, and the rotatable coupling custom features comprise at least one entrainment valve.
Ho ‘030 teaches a respiratory interface device (Fig. 1) including a swivel elbow (Fig. 4 #28; ¶0040) including an entrainment valve (#30; ¶0040). Ho ‘030 teaches an entrainment valve on the swivel elbow as providing the benefit of supplying an inlet of air as needed, for example, in the case of an obstruction in the conduit that feeds the swivel elbow (¶0040).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Yu the rotatable coupling including a number of custom features, and the rotatable coupling custom features comprise at least one entrainment valve in order to provide the benefit 
Regarding claim 26, Yu teaches the invention as modified above and further teaches each aperture includes a number of selectable characteristics; the aperture selectable characteristics selected from the group including a type characteristic, a number characteristic, a location characteristic, a shape characteristic, an area characteristic, a pattern characteristic, and a flow resistance characteristic (e.g. Fig. 11, see claim 25 above); each of the at least one entrainment valves includes a number of selectable characteristics; the entrainment valve selectable characteristics selected from the group including a type characteristic, a number characteristic (Ho ‘030 has one entrainment valve), a location characteristic, and a dimension characteristic; each decorative element includes a number of selectable characteristics; and the decorative element selectable characteristics selected from the group including a type characteristic, a number characteristic, a location characteristic, a contour characteristic and a proportion characteristic (¶0546, see claim 25 above). The term “type characteristic” is provided with a special definition in ¶0061 of the specification. The term “location characteristic” is provided with a special definition in ¶0063 of the specification. The term “number characteristic” is provided with a special definition in ¶0065 of the specification. The term “shape characteristic” is provided with a special definition in ¶0084 of the specification. The term “area characteristic” is provided with a special definition in ¶0084 of the specification. The term “pattern characteristic” is provided with a special definition in ¶0084 of the specification. The term “flow resistance characteristic” is provided with a special definition in ¶0084 of the specification. The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785